Citation Nr: 0002820	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  96-00 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



REMAND

The veteran served on active duty from January to June 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the RO 
that denied a claim of entitlement to an increased rating for 
anxiety reaction.  

The criteria for evaluating psychiatric disabilities changed 
after the veteran filed his claim.  (The new criteria have 
been in effect since November 7, 1996.  61 Fed. Reg. 52695 
(1996).)  According to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), with certain 
exceptions not applicable here, when a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Consequently, consideration of the veteran's case requires 
that the Board look at both sets of rating criteria.  Id.  
(The record on appeal shows that supplemental statements of 
the case were issued in November 1996, February 1999, and 
May 1999, which provided the veteran with notice of this 
change.)

The medical evidence of record raises certain questions 
regarding the application of both the old and the new rating 
criteria, especially the extent to which service-connected 
anxiety affects the veteran's employability.  An August 1998 
VA examination report shows that the examiner felt that the 
veteran's Minnesota Multiphasic Personality Inventory (MMPI) 
profile portrayed the picture of an acutely disturbed man who 
felt very helpless and vulnerable, one who experienced 
extremely severe depression.  The veteran was despondent, 
depressed, alienated, and agitated.  The examiner noted that 
the veteran felt extremely defenseless and that simple life 
tasks were made impossible by the veteran's fearfulness and 
obsessiveness.  Nevertheless, a Global Assessment of 
Functioning (GAF) score of 65 was assigned.  

In contrast to the August 1998 examiner's GAF score, a 
private psychiatrist provided an opinion in July 1994 that 
the veteran was totally and permanently disabled and unable 
to be gainfully employed.  Such a conclusion is curious in 
light of a VA examination report prepared several months 
later, in December 1994, where the examiner concluded that a 
GAF score of 70 was appropriate.  Since the July 1994 report 
and specific findings of extremely severe depression made 
more recently in August 1998 appear to be at odds with other 
findings of record, including the August 1998 examiner's 
conclusion as the veteran's ability to function (GAF score of 
65), the Board finds that a remand for a new examination is 
warranted in order to reconcile the seeming conflict between 
certain findings and conclusions of record.  38 C.F.R. § 19.9 
(1999).  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(VA may only consider independent medical evidence to support 
its findings and is not permitted to base decisions on its 
own unsubstantiated medical conclusions).

In addition, correspondence from a private physician, dated 
in May 1998, indicates that the veteran continued to be 
treated on a monthly basis and that he still showed 
significant evidence of anxiety.  The veteran remained very 
apprehensive, depressed, and gloomy.  His coping skills were 
limited.  Copies of any treatment reports prepared in 
conjunction with such treatment do not appear to have been 
associated with the claims file, but appear to be pertinent 
to the evaluation issue.

Accordingly, the rating issue is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment for his 
anxiety disorder that has not already 
been made part of the record, including 
treatment reports identified by the 
private physician in May 1998.  The RO 
should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).

2.  The RO should then schedule the 
veteran for a VA psychiatric evaluation 
to determine the severity of his service-
connected anxiety disorder.  The 
psychiatrist should assign a GAF score 
and explain the significance of the score 
in terms of social and industrial 
impairment.  The RO also should provide 
the examiner with a copy of the old and 
new psychiatric rating criteria, and 
findings should be made that are 
responsive to both the old and the new 
criteria with respect to service-
connected disability only.  The examiner 
should explain the rationale for all 
opinions given.  The claims folder, with 
any evidence obtained pursuant to the 
request above, must be reviewed by the 
examiner in conjunction with the 
examination.  Any opinion provided should 
be explained in light of the July 1994 
private psychiatrist's opinion, and the 
more recent findings of extremely severe 
problems, including the veteran's being 
unable to accomplish even simple tasks.

3.  The RO should re-adjudicate the claim 
based on both the old and new criteria 
for rating psychiatric disability, with 
application of those more favorable to 
the claim.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.  If the 
veteran does not appear for the 
examination, without good cause, the SSOC 
should include a reference to the 
provisions of 38 C.F.R. § 3.655 (1999).

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures and obtain clarifying 
evidence.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


